Citation Nr: 0517748	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  94-05 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a higher initial rating for postoperative 
right spermatocele.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to July 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1993 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board remanded this case in 2001 for further development.  
Further, in April 2003, the Board ordered further development 
and the case was sent to the Board's Evidence Development 
Unit (EDU) for that purpose.  In a subsequent November 2003 
Board remand it was noted that, in accordance with the 
holding of the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), such evidentiary development without initial RO 
consideration of additionally developed evidence was 
statutorily prohibited.  See also VAOPGPREC 1-2003 (May 21, 
2003).  So the Board, in turn, remanded the case to the RO.

In connection with this claim, the veteran participated in 
several hearings.  The first hearing was conducted in 
February 1995 at the RO by a hearing officer.  In January 
2003, the veteran testified before the undersigned Veterans 
Law Judge at a videoconference.  Transcripts of both hearings 
are associated with the claims files.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, the veteran asserts that his urinary problems, 
particularly incontinence, are due to the disability for 
which he is service connected.  

As noted in the Board's 2001 remand, the veteran underwent a 
VA physical examination in November 2000.  At that time, the 
examiner noted that the cause of the urinary incontinence was 
to be determined and initiated further exploration into the 
matter.  However, the examiner did not address the residuals 
of a right spermatocele, and thus by implication did not link 
the current symptoms to the service-connected disability.  
Therefore, further development was needed to obtain a clear 
opinion on the relationship, if any, between the urinary 
incontinence and the veteran's service-connected residuals of 
a right spermatocele.  Apparently, an examination was 
requested and scheduled for a date in 2004, but was cancelled 
in April 2004 due to the veteran's failure to report.

In the Appellant's Post-Remand Brief of May 2005, the 
veteran's representative mentioned that the veteran may not 
have been informed of his scheduled examination, or of his 
obligation to appear for the examination.  Further, a review 
of the correspondence in the file indicates that the street 
name used does not exist in the city where the veteran 
receives his mail.  Therefore, the veteran should be given 
another opportunity to report for examination.  Additionally, 
he should clearly understand, his legal obligation to report 
for the examination, as outlined in the pertinent 
regulations.  38 C.F.R. §§ 3.158, 3.326, 3.655 (2004). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC should make a reasonable 
effort to ensure that the veteran's 
correct address is of record.  In 
particular, it should be determined if 
the street name currently used is 
correct.  

2.  The veteran should be afforded a VA 
genitourinary examination to determine 
the nature and extent of disability from 
the service-connected residuals, right 
spermatocele.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not that all or any part of 
the veteran's current genitourinary 
pathology, specifically including the 
veteran's urinary incontinence, is 
causally related to his residuals, right 
spermatocele.  If the examiner cannot 
render any opinion without resort to 
speculation, he or she should so 
indicate.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examination report should be typed.  

3.  The AMC should adjudicate the claim 
of entitlement to a higher initial rating 
for residuals of a right spermatocele.  
If the determination remains adverse to 
the veteran, he should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


